VAN DYKE, P. J.
Defendants have appealed from a judgment entered against each upon their several pleas of guilty to three counts of statutory rape committed with force and violence.
Each of the appellants was represented by separate counsel in the trial court. After the jury was sworn, the court upon motion of counsel, permitted each of the appellants to withdraw his previous pleas of not guilty and to enter pleas of guilty to the three counts. Two other counts against each of the appellants, charging robbery and conspiracy to commit robbery, were then dismissed. The judgments provided that the three terms to be served by each appellant should run concurrently.
The appeals of appellants Leguie and Lofton must be dismissed for lack of prosecution under rule 17 (a) of the Rules on Appeal.
Upon appellant Hardman’s request for counsel, this court appointed William H. Abbott, Esq., to represent him on this appeal. Mr. Abbott has advised the court that he finds no merit in the appeal. After an independent review of the record, we have reached the same conclusion.
The judgment against Hardman is affirmed. The appeals of Leguie and Lofton are dismissed.
Peek, J., and Schottky, J., concurred.